DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed June 21, 2022. Claims 1 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 14 have been considered but are moot because the arguments do not apply to the combination of references as used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 11, and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2008/0144794 A1), hereinafter Gardner, in view of Raniwala et al. (US 2016/0189726 A1), hereinafter Raniwala.

Claim 1: Gardner discloses an audio apparatus for an audio distribution system, wherein the audio apparatus comprises: 
a receiver circuit, wherein the receiver circuit is arranged to receive data (see at least, “The general single-server implementation is shown in FIG. 5. The illustrated server 500 contains an input processor 503 and a conference processor 506 for every attached client, three of which are shown and indicated as A, B, and C. The input processor 503 receives audio data from the corresponding client, and the associated conference processor 506 creates individualized audio for that client by combining audio data from the input processors 503 of all clients attached to the conference. The audio data is then transmitted back to the client. The server also contains a connection manager 510 and a world model 515,” Gardner [0073]), wherein the data comprises audio data (see at least, “The input processor 503 receives audio data from the corresponding client,” Gardner [0073]) and proximity data (see at least, “As shown in FIG. 6, the world model utilizes a "user position" table in which the position and orientation of each user is recorded… The world model is updated by position and orientation messages sent from the clients,” Gardner [0074]),
wherein the audio data is for a plurality of audio components, wherein each audio component represents audio from a remote client of a plurality of remote clients (see at least, “The input processor 503 receives audio data from the corresponding client,” Gardner [0073]); 
wherein the proximity data is for at least one of the plurality of audio components, wherein the proximity data is indicative of proximity between remote clients (see at least, “As shown in FIG. 6, the world model utilizes a "user position" table in which the position and orientation of each user is recorded… The world model is updated by position and orientation messages sent from the clients,” Gardner [0074]); and 
a generator circuit, wherein the generator circuit is arranged to generate an audio mix of the plurality of audio components in response to the proximity data (see at least, “A spatializing server utilizes input processors that decode the audio received from the client into monophonic PCM samples and utilizes conference processors that spatialize and mix the monophonic audio from each connected client, resulting in stereo audio that is sent back to the client,” Gardner [0079], “Embodiments of the method also include the steps of receiving, via the computer network, audio and position and orientation information from a plurality of other clients and creating a mix of audio from the other clients spatialized according to the received position and orientation information. The positional and orientation information may, for example, be represented on the client in a local world model, and the positional and orientation information of the first client may be transmitted over the network,” Gardner [0026]), 
wherein the audio distribution system comprises an audio server, wherein the audio server is arranged to receive incoming audio from the plurality of remote clients, wherein the audio server is arranged to transmit audio derived from the incoming audio to at least a portion of the plurality of remote clients (see at least, “The general single-server implementation is shown in FIG. 5. The illustrated server 500 contains an input processor 503 and a conference processor 506 for every attached client, three of which are shown and indicated as A, B, and C. The input processor 503 receives audio data from the corresponding client, and the associated conference processor 506 creates individualized audio for that client by combining audio data from the input processors 503 of all clients attached to the conference. The audio data is then transmitted back to the client. The server also contains a connection manager 510 and a world model 515,” Gardner [0073]).
Gardner does not disclose wherein the proximity data is indicative of a physical proximity between remote clients. However, Raniwala disclose in regards to audio/video conferencing, “Conferencing using computing devices is commonplace today. However, several audio-related problems are encountered with multiple computing devices are used to participate in conferencing in a room. Some of the problems are encountered with dealing with speaker noise, feedback, and echo; for example, conventional systems do not provide any solution to prevent feedback (which is common occurrence with several participating devices are in close proximity). Similarly, conventional systems are not equipped to handle presenter (here presenter refers to anyone speaking in the room echoes or even audio feedback when a human speaker speaks through a participating device that is in close proximity to other participating devices,” Raniwala [0002]. Raniwala further discloses utilizing proximity data indicative of a physical proximity between remote clients (see at least, “In one embodiment, user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to keep participating devices 232A, 232B, 232C, 252A, 252B, 252C in connection and proximity with each other as well as for providing, receiving, and/or implement any information or data relating to adjustment mechanism 110. For example, once adjustment recommendations have been made, via adjustment logic 214 and execution logic 216, for one or more audio I/0 setting devices (e.g., microphones 238A, 238B, 238C, 258A, 258B, 258C, speakers 240A, 240B, 240C, 260A, 260B, 260C), the corresponding user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to automatically implement those recommendations,” [0020], “Once the location of each participating device 232A, 232B, 232C, 252A, 252B, 252C is known, this location information is then provided to proximity awareness logic. Using the location information obtained from device locator 202, proximity awareness logic 204 may continue to dynamically maintain the proximity or distance between participating devices 232A, 232B, 232C, 252A, 252B, 252C,” [0021], “For example, proximity awareness logic 204 may dynamically maintain that the distance between participating devices 232A and 232B is 4 feet, but the distance between participating devices 232A and 252A may be 400 miles. Further, the proximity between participating devices 232A, 232B, 232C, 252A, 252B, 252C may be maintain dynamically by proximity awareness logic 204, such as any change of distance between devices 232A, 232B, 232C, 252A, 252B, 252C may be detected or noted by device locator 202 and forwarded on to proximity awareness logic 204 so that it is kept dynamically aware of the change. For example, if the individual at participating device 232B (e.g., a laptop computer) gets up and takes another seat in the conference could mean an increase and/or decrease of distance between participating device 232B and participating devices 232A (e.g., an increase of distance from 4 feet to 5 feet) and 232C (e.g., a decrease of distance from 4 feet to 2 feet) within room 230,” [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the physical proximity as disclosed by Raniwala in the invention of Gardner since it allows for the advantage to “facilitate dynamic and automatic adjustment of input/output (I/O) setting devices (e.g., microphone, speaker, etc.) to prevent certain noise-related problems typically associated with conferring computing devices within a close proximity and/or in a small area (e.g., a conference room, an office, etc.),” Raniwala [0009].

Claim 2: Gardner and Raniwala disclose the audio apparatus of claim 1, wherein the generator circuit is arranged to generate a first audio mix for a first remote client of the plurality of remote clients, 
wherein the generation of the first audio mix comprises determining an attenuation in the first audio mix of a second audio component for a second remote client in response to the proximity data (see at least, “An overhead view of four participants in the virtual world, users E, F, G, and H, appears in FIG. 3A. User E hears only nearby users H and F; user G falls outside a predetermined listening radius R and is deemed to be inaudible to E. The distance cue mechanism, modeled on actual acoustics, causes the amplitudes of sounds to drop off inversely with the distance. In practice, the listening radius R can be chosen to be the distance at which sounds are sufficiently attenuated as to become inaudible,” Gardner [0060]).

Claim 3: Gardner and Raniwala disclose the audio apparatus of claim 2, wherein the generator circuit is arranged to attenuate the second audio component in the first audio mix for the proximity data, wherein the proximity data meets a proximity criterion in response to the first remote client and the second remote client (see a least, “For each user, the table lists the other users he can hear. The connection manager 510 periodically queries the world model 515 to determine if users are within listening distance. Users are disconnected from conferences when they move outside of the listening radius and are connected to conferences when they move within the listening radius. Connections may also be established on the basis of other criteria besides distance,” Gardner [0075]).

Claim 4: Gardner and Raniwala disclose the audio apparatus of claim 1, wherein the audio apparatus is part of the audio server (see at least, “4. Spatializing Single-Server Implementation,” Gardner [0078], “A spatializing server utilizes input processors that decode the audio received from the client into monophonic PCM samples and utilizes conference processors that spatialize and mix the monophonic audio from each connected client, resulting in stereo audio that is sent back to the client,” Gardner [0079]).

Claim 5: Gardner and Raniwala disclose the audio apparatus of claim 1, wherein the audio apparatus is part of a remote client of the plurality of remote clients (see at least, “6. Single-Server Implementation, Spatialization on Client,” Gardner [0094], “When spatialization is performed on the client, the operation of the server is greatly simplified. Rather than decoding, spatializing, mixing, and encoding audio, the server need only duplicate and route encoded audio frames to the proper clients,” Gardner [0099]).

Claim 6: Gardner and Raniwala disclose the audio apparatus of claim 1, wherein the proximity data comprises a proximity indication, wherein the proximity indication is for at least a first remote client and a second remote client, wherein the proximity indication is indicative of an acoustic attenuation from an audio source of the second remote client to a capture element of the first remote client (see at least, “An overhead view of four participants in the virtual world, users E, F, G, and H, appears in FIG. 3A. User E hears only nearby users H and F; user G falls outside a predetermined listening radius R and is deemed to be inaudible to E. The distance cue mechanism, modeled on actual acoustics, causes the amplitudes of sounds to drop off inversely with the distance. In practice, the listening radius R can be chosen to be the distance at which sounds are sufficiently attenuated as to become inaudible,” Gardner [0060], “scaling by a gain inversely proportional to the distance between the listener and the sound source to model distance cues,” Gardner [0018])).

Claim 8: Gardner and Raniwala disclose the audio apparatus of claim 1, wherein the proximity data dynamically adapts to changes in positions of at least one of the plurality of remote clients (see at least, “FIG. 12 shows how each client sends position and orientation messages to the world model on the server. Periodically, each conference processor queries the world model to determine world parameters relevant to the conference and uses these to update the spatial and environmental parameters. For example, the A conference uses the positions of A, B, and C, and the orientation of A, to determine the relative positions of B and C. The relative positions determine the HRTFs, the distance gains,” Gardner [0088], “As users move about in the virtual world, they are dynamically connected and disconnected from the conferences of nearby users,” Gardner [0112]).

Claim 9: Gardner discloses an audio distribution system comprising a plurality of remote clients (see at least, “As shown in FIG. 2, the remote users A, B, C, and D may be connected to the same virtual world over a shared network 200,” [0059]); and
an audio server, wherein the audio server is arranged to receive incoming audio from the plurality of remote clients, wherein the audio server is arranged to transmit audio derived from the incoming audio to at least one of the plurality of remote clients, wherein at least one of the audio server and one of the plurality of remote clients comprises a receiver circuit (see at least, “The general single-server implementation is shown in FIG. 5. The illustrated server 500 contains an input processor 503 and a conference processor 506 for every attached client, three of which are shown and indicated as A, B, and C. The input processor 503 receives audio data from the corresponding client, and the associated conference processor 506 creates individualized audio for that client by combining audio data from the input processors 503 of all clients attached to the conference. The audio data is then transmitted back to the client. The server also contains a connection manager 510 and a world model 515,” Gardner [0073]) and a generator circuit (see at least, “A spatializing server utilizes input processors that decode the audio received from the client into monophonic PCM samples and utilizes conference processors that spatialize and mix the monophonic audio from each connected client, resulting in stereo audio that is sent back to the client,” Gardner [0079]), wherein the receiver circuit is arranged for receiving data, wherein the data comprises audio data (see at least, “The input processor 503 receives audio data from the corresponding client,” Gardner [0073]) and proximity data (see at least, “As shown in FIG. 6, the world model utilizes a "user position" table in which the position and orientation of each user is recorded… The world model is updated by position and orientation messages sent from the clients,” Gardner [0074]), wherein the audio data for a plurality of audio components, wherein each audio component represents audio from a remote client of the plurality of remote clients (see at least, “The input processor 503 receives audio data from the corresponding client,” Gardner [0073]); 
wherein the proximity data for at least one of the audio components, wherein the proximity data is indicative of proximity between remote clients (see at least, “As shown in FIG. 6, the world model utilizes a "user position" table in which the position and orientation of each user is recorded… The world model is updated by position and orientation messages sent from the clients,” Gardner [0074]); 
wherein the generator circuit is arranged to generate an audio mix of the plurality of audio components in response to the proximity data (see at least, “conference processors that spatialize and mix the monophonic audio from each connected client, resulting in stereo audio that is sent back to the client,” Gardner [0079], “Embodiments of the method also include the steps of receiving, via the computer network, audio and position and orientation information from a plurality of other clients and creating a mix of audio from the other clients spatialized according to the received position and orientation information. The positional and orientation information may, for example, be represented on the client in a local world model, and the positional and orientation information of the first client may be transmitted over the network,” Gardner [0026]).
Gardner does not disclose wherein the proximity data is indicative of a physical proximity between remote clients. However, Raniwala disclose in regards to audio/video conferencing, “Conferencing using computing devices is commonplace today. However, several audio-related problems are encountered with multiple computing devices are used to participate in conferencing in a room. Some of the problems are encountered with dealing with speaker noise, feedback, and echo; for example, conventional systems do not provide any solution to prevent feedback (which is common occurrence with several participating devices are in close proximity). Similarly, conventional systems are not equipped to handle presenter (here presenter refers to anyone speaking in the room echoes or even audio feedback when a human speaker speaks through a participating device that is in close proximity to other participating devices,” Raniwala [0002]. Raniwala further discloses utilizing proximity data indicative of a physical proximity between remote clients (see at least, “In one embodiment, user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to keep participating devices 232A, 232B, 232C, 252A, 252B, 252C in connection and proximity with each other as well as for providing, receiving, and/or implement any information or data relating to adjustment mechanism 110. For example, once adjustment recommendations have been made, via adjustment logic 214 and execution logic 216, for one or more audio I/0 setting devices (e.g., microphones 238A, 238B, 238C, 258A, 258B, 258C, speakers 240A, 240B, 240C, 260A, 260B, 260C), the corresponding user interfaces 236A, 236B, 236C, 256A, 256B, 256C may be used to automatically implement those recommendations,” [0020], “Once the location of each participating device 232A, 232B, 232C, 252A, 252B, 252C is known, this location information is then provided to proximity awareness logic. Using the location information obtained from device locator 202, proximity awareness logic 204 may continue to dynamically maintain the proximity or distance between participating devices 232A, 232B, 232C, 252A, 252B, 252C,” [0021], “For example, proximity awareness logic 204 may dynamically maintain that the distance between participating devices 232A and 232B is 4 feet, but the distance between participating devices 232A and 252A may be 400 miles. Further, the proximity between participating devices 232A, 232B, 232C, 252A, 252B, 252C may be maintain dynamically by proximity awareness logic 204, such as any change of distance between devices 232A, 232B, 232C, 252A, 252B, 252C may be detected or noted by device locator 202 and forwarded on to proximity awareness logic 204 so that it is kept dynamically aware of the change. For example, if the individual at participating device 232B (e.g., a laptop computer) gets up and takes another seat in the conference could mean an increase and/or decrease of distance between participating device 232B and participating devices 232A (e.g., an increase of distance from 4 feet to 5 feet) and 232C (e.g., a decrease of distance from 4 feet to 2 feet) within room 230,” [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the physical proximity as disclosed by Raniwala in the invention of Gardner since it allows for the advantage to “facilitate dynamic and automatic adjustment of input/output (I/O) setting devices (e.g., microphone, speaker, etc.) to prevent certain noise-related problems typically associated with conferring computing devices within a close proximity and/or in a small area (e.g., a conference room, an office, etc.),” Raniwala [0009].

Claim 10: Gardner and Raniwala disclose the audio distribution system of claim 9, wherein the audio distribution system further comprises a proximity detector circuit and a transmitter circuit (see at least, “Embodiments of the method also include the steps of receiving, via the computer network, audio and position and orientation information from a plurality of other clients and creating a mix of audio from the other clients spatialized according to the received position and orientation information. The
positional and orientation information may, for example, be represented on the client in a local world model, and the positional and orientation information of the first client may be transmitted over the network,” Gardner [0026]), wherein the proximity detector circuit is arranged to determine a proximity indication for a first remote client and a second remote client in response to a comparison of a first audio component and a second audio component wherein the first audio component is for the first remote client wherein the second audio component is for a second remote client (see at least, “The world model is updated by position and orientation messages sent from the clients,” Gardner [0074], “For each user, the table lists the other users he can hear. The connection manager 510 periodically queries the world model 515 to determine if users are within listening distance. Users are disconnected from conferences when they move outside of the listening radius and are connected to conferences when they move within the listening radius. Connections may also be established on the basis of other criteria besides distance,” Gardner [0075], “Operation of the connection manager is diagrammed in the flow charts of FIGS. 25A-25C. FIG. 25A illustrates the steps by which a new user is integrated into a conference. If the connection is granted, the connection manager creates the appropriate input processor and conference processor, and adds the new user to existing conferences if within listening distance. FIG. 25B illustrates the steps by which connections are updated for an existing conference. The "Update Connections" procedure iterates the "Update User" procedure for all users X. The Update User procedure in FIG. 25C compares X to all users Y. If Y is already in X's conference, then Y is removed only if Y is beyond listening distance and is not on the same team as X. Otherwise, if Y is not in X's conference, Y is added to X's conference if Y is within listening distance or is on the same team,” Gardner [0077]) wherein the transmitter circuit is arranged to transmit the proximity data, wherein the proximity data comprises a proximity indication to the receiver (see at least, “and an output for transmitting the positional and orientation information of the client user to the server,” Gardner [0016]).

Claim 11: Gardner and Raniwala disclose the audio distribution system of claim 10, wherein the proximity detector circuit is part of the audio server (see at least, “In some embodiments, the conference server includes a connection manager, in operative communication with the processing module, for defining conferences associated with each client; the audio mix transmitted to a client corresponds to a conference associated with that client,” Gardner [0013]).

Claim 14 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “In another aspect, the invention relates to a method of spatializing sound. Embodiments include receiving, on a server, audio and position and orientation information from at least one network client; spatializing the audio according to the received position and orientation information; and transmitting the spatialized audio to the at least one network client,” Gardner [0016]).

Claim 15: Gardner and Raniwala disclose the computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 14 (see at least, “Still another aspect of the invention relates to an article of manufacture having computer-readable program portions embodied thereon for spatializing sound. In some embodiments, the article comprising computer-readable instructions for causing a server to receive audio and position and orientation information from at least one network client; spatialize the audio according to the received position and orientation information; and transmit the spatialized audio to the at least one network client. In other embodiments, the instructions cause a server to receive audio and position and orientation information from at least one network client and at least one sound conferencing server; spatialize the audio according to the received position and orientation information; and transmit the spatialized audio to the at least one network client,” Gardner [0028], “In still other embodiments, the instructions cause a client computer to receive, via a computer network, audio and position and orientation information from at least one other client; spatialize the audio according to the received position and orientation information; and present the spatialized audio to a user,” Gardner [0029]).

Claims 16 – 20 are substantially similar in scope to claims 2 – 6, respectfully, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of McGibney (US 2017/0353811 A1), hereinafter McGibney.

Claim 7: Gardner and Raniwala disclose the audio apparatus of claim 1, but does not disclose wherein the proximity data comprises at least a first proximity indication and a second proximity indication wherein a first proximity indication is from a first remote client to a second remote client wherein the second proximity indications is from the second remote client to the first remote client, wherein the first proximity indication is different from the second proximity location. However, McGibney discloses a similar method , apparatus, and computer-readable media for virtual positioning of a remote participant in a sound space. McGibney further discloses wherein the proximity data comprises a different proximity indication from a first remote client to a second remote client than from the second remote client to the first remote client (see at least, “The user position unit 206 receives network packets 217 from the remote participants that indicate where each user wishes to be in the space, the direction that they wish to be facing, and the size of the sound field that they desire (for example the user may position themselves 3 .2 m east of the west wall and 2.3 m north of the south wall, facing in the compass direction 40 degrees, and listening to all signals within a 2m radius). The user position unit 206 stores the positions and passes the information signals 220 to the sound mixer 205 and additional signals 221 to the output mixer 208,” McGibney [0047], and therefore since each user dictates “the size of the sound field that they desire” there is a different proximity indication from a first remote client to a second remote client than from the second remote client to the first remote client). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of McGibney in the invention of Gardner and Raniwala since the aforementioned features of McGibney has the advantage of allowing each user “the sound field that they desire,” McGibney [0047].

Claim 12: Gardner and Raniwala disclose the audio distribution system of claim 9, wherein a first remote client of the plurality of remote clients comprises: an input circuit, wherein the input circuit is arranged to generate a microphone signal (see at least, “The user's voice is picked up by the microphone 205 and converted to digital pulse-code modulation (PCM) samples by an analog-to-digital converter (ADC) 405, typically operating at 44100 samples/sec,” Gardner [0066]) but does not disclose wherein the microphone signal corresponds to audio captured by a plurality of microphones; a proximity detector circuit, wherein the proximity detector circuit is arranged to determine a proximity indication for the first remote client and the audio server in response to a comparison of the microphone signal and audio received from the audio server; and a transmitter circuit, wherein the transmitter circuit is arranged to transmit acoustic audio data, wherein the acoustic audio data comprises the proximity indication for the first remote client and the audio server. However, McGibney discloses a similar method , apparatus, and computer-readable media for virtual positioning of a remote participant in a sound space. McGibney further discloses wherein the microphone signal corresponds to audio captured by a plurality of microphones; a proximity detector circuit, wherein the proximity detector circuit is arranged to determine a proximity indication for the first remote client and the audio server in response to a comparison of the microphone signal and audio received from the audio server; and a transmitter circuit, wherein the transmitter circuit is arranged to transmit acoustic audio data, wherein the acoustic audio data comprises the proximity indication for the first remote client and the audio server (see at least, “According to another aspect of the present invention, a sound mixing apparatus has an interface configured to receive, from a plurality of microphones, sound signals of a shared space. A network interface is configured to receive, from one or more remote participants, respective position placements in the shared space. One or more processors is/are configured to: (i) identify one or more sound sources in the shared space based on the received sound signals; (ii) map respective locations of the one or more sound sources in the shared space based on the received sound signals; (iii) mix the received sound signals to output corresponding sound signals for each of the one or more remote participants based on relationships between (a) the respective locations of the one or more sound sources and (b) the respective position placements of the one or more remote participants in the shared space; and (iv) transmit the corresponding sound signals to the one or more remote participants via the network interface,” McGibney [0018], “The raw microphones inputs from the microphone array 224 and the tracked sound positions 219 go into a microphone mixer 225, which combines the raw microphone 224 inputs to produce a mono sound channel 227 that is focused on each of the tracked sound sources. The user position unit 206 receives network packets 217 from the remote participants that indicate where each user wishes to be in the space, the direction that they wish to be facing, and the size of the sound field that they desire (for example the user may position themselves 3 .2 m east of the west wall and 2.3 m north of the south wall, facing in the compass direction 40 degrees, and listening to all signals within a 2m radius). The user position unit 206 stores the positions and passes the information signals 220 to the sound mixer 205 and additional signals 221 to the output mixer 208,” McGibney [0047], “The sound mixer 205 creates a unique stereo sound output 216 for each of the participants 109. For each participant, it determines which of the sound sources are active and within the participant's desired sound field. It determines the angle of each sound source from the participant's virtual location and orientation and mixes a stereo signal for each (using known methods of different delays, gains, and filters on the left and right channels) so that the sound is presented to the remote participant 109 as if they are in the space at the specified virtual position. For example, if the sound source is to the left of the virtual position of the participant, the system would send a signal with more delay and attenuation in the right channel of the stereo signal. If there are more than one active sound sources within the participant's sound field, then they are added together. If there are no active sound sources within the sound field, then only the ambient space noise is sent. To accomplish this, the sound mixer 205 requires the sound position signals 219 from the sound position unit 204 and an ambient noise signal 223 from the audio processor 212 and the mono sound channels 227 from the microphone processer 225,” McGibney [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of McGibney in the invention of Gardner and Raniwala since the aforementioned features of McGibney has the advantage of allowing each user “the sound field that they desire,” McGibney [0047].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652